DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. 
	
	With respect to applicant’s argument that Moricz, Deljo in combination do not teach providing a plurality of specific flight search results without further user input, wherein each specific flight search result identifies a specific flight responsive to the flights-related query. Thus, Moricz and Deljo fails to teach the limitation "in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface configured to respond specifically to flights related search queries, the flight search interface including a plurality of flight search dimensions and a plurality of specific flight search results, wherein each search dimension is associated with a flight search attribute and one or more of the plurality of search dimensions has a dimension value automatically populated with a value extracted from the flights-related query, wherein each specific flight search result identifies a specific flight responsive to the flights-related query," as recited in claim 118.  Examiner respectfully disagrees.  
Examiner finds that Moricz teaches that the user enters a search query in the search box as shown in fig. 14a, para. [0111], the system determines that it is related to a flight (flight related query) and the interface displays the search results in response to the query.  The results includes flight number associated with dates and other flights related results. These results are provided to the user in response to the users flight search request and it does not include any other click (without further input) for the user in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface configured to respond specifically to flights related search queries, the flight search interface including a plurality of flight search dimensions.  Moricz does not explicitly teach that the search query will provide specific search results which identifies a specific flights in response to the query.  As cited above Moricz teaches providing flight related search results without further user input in response to a flight related query 
However, Deljo teaches in para. [0017] that “The application servers 202 receive search requests from user devices 210 through the Internet 212. The users' search requests are passed to the query managers 204 which formulated search queries based on the users' search requests for the search engines 206” which describes that a search request is received from a user and fig. 4, para. [0025] displays the search results which includes a specific search result.  Each specific search result includes a price, departure, arrival, which are the information of a specific flight.  Once the user enters the search the specific flight results are displayed without any further click from the user. Deljo also teaches dimensions with attributes such as departure/return time and the attributes are automatically populated as shown in fig. 4. para. [0025].
Therefore, Deljo teaches a plurality of specific flight search results, wherein each specific flight search result identifies a specific flight responsive to the flights-related query.  Thus, Moricz and Deljo in combination teaches the above cited limitation "in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface configured to respond specifically to flights related search queries, the flight search interface including a plurality of flight search dimensions and a plurality of specific flight search results, wherein each search dimension is associated with a flight search attribute and one or more of the plurality of search dimensions has a dimension value automatically populated with a value extracted from the flights-related query, wherein each specific flight search result identifies a specific flight responsive to the flights-related query". One would have been motivated to make this modification because it provides predictable results to have an interface where the specific search results will be displayed to have appropriate search results which will save time and also to have flight search attributes associated with dimensions to find the dimensions faster.

	Independent claims 131 and 134 recite substantially similar limitations to claim 118. Therefore, they remain rejected for the above cited reasons.
	The dependent claims depends from the independent claims and they remain rejected for the above cited reasons.

	In the interest of compact prosecution, Examiner suggests that Applicant focus claim amendments and arguments on other aspects. Examiner would suggest that Applicant focus on how the flight related search query is determined as flight query and the way search result is populated as discussed in instant specification [0044], in what .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 118-134, 136 are rejected on the ground of nonstatutory obiviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,684,690 (hereinafter ‘690) and in view of Moricz Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

As an illustrative example, claim 118 of the examined application is mapped to claim 1 of ‘690 in the following table:

Instant application
US Patent No. 9,684,690

Claim 1: A computer-implemented method to search for flights from non-customized search engine interfaces, comprising:
receiving, by one or more computing devices, a search query in a search interface, wherein the search interface is configured to respond to non-travel related search queries; 



receiving, by one or more computing devices, an expressive search query in a search interface, wherein the search interface is not customized for flight search inputs from a user computing device and the search interface is configured to accept a search query that is not flight-related;
determining, by the one or more computing devices, that the received search query is a flights-related query;
determining, by the one or more computing devices, that the received search query is a flights-related query based on context in the search query;
and in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface 

and in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface 
configured to respond specifically to flights-related search queries,

the flight search interface including a plurality of flight search dimensions and a plurality of specific flight search results, wherein each search dimension is associated with a flight search attribute and 
including a plurality of search dimensions and a plurality of specific flight search results, each dimension associated with an attribute of flight search and each dimension having an associated value, wherein one or more dimension values correspond to values extracted from the 


wherein each specific flight search result identifies a specific flight responsive to the flights-related query.
and wherein the plurality of specific flight search results are filtered according to the dimension values.


As seen on the above in the table, claims 1, 14, 21 of Patent ‘690 teaches all the limitations except for one or more of the plurality of dimensions has a dimension value automatically populated with a value extracted from the flights-related query. However, Morciz teaches one or more of the plurality of dimensions has a dimension value automatically populated with a value extracted from the flights- related query (fig. ia-t4d, [111]: examiners note: the user can input search query such as “flights 479 status” and in figs. 14a-i4d which is a fight search interface which displays the dimensions such as fight number and a date dimension and they are automatically populated from the extracted query “Tight status 479°).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify ‘690s invention which teaches flight query interface to include Moricz which teaches automatically populating search dimensions with values. Patent No ‘690 and Moricz are in the same field of invention because both of them teaches flight related search interface. One would have been motivated to make this modification because it 

Dependent claims 119 corresponds to claim 2 of ‘690, and claim 132 corresponds to claim 15 of ‘690 and claims 119, 132 additional features “wherein one or more other dimensions of the plurality of dimensions has dimension value automatically populated with a default value”.
However, Garman teaches wherein one or more other dimensions of the plurality of dimensions has a dimension value automatically populated with a default value (col, 48, lines 50-60; many details of an itinerary (desired seating class for air travel, quality and type of lodging, etc.) may be filled in with common values to allow the search system to launch a search with a less complete itinerary that might be available earlier in the session between the user and the third-party web site; examiners note: the common values are the default values and they are automatically populated).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify ‘690s invention which teaches flight query interface to include Garman which teaches automatically populating search dimensions with values. Patent No ‘690 and Garman are in the same field of invention because both of them teach flight
related search interface. One would have been motivated to make this modification because it provides predictable results to have an interface where the specific search results will be displayed to have appropriate search results which will
save time. 



Independent claim 134 corresponds to independent claim 21 of the patent ‘690 with differences being similar to the differences in claim 118 above, these differences are obvious for the rationale above.

Other dependent claims are rejected on the ground of non-statutory double
patenting as being unpatentable over dependent claims of US Patent 9,684,690.
Instant application
US Patent 9,684,690
Claim 120
Claim 4
Claim 121
Claim 3
Claim 122
Claim 5
Claim 124
Claim 6
Claim 125
Claim 8
Claim 126
Claim 9
Claim 127
Claim 10
Claim 128
Claim 11
Claim 129
Claim 12
Claim 130
Claim 13
Claim 133
Claim 16
Claim 136
Claim 24


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 118, 120-124, 128, 129, 130, 131, 133, 134, 136 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Moricz et al. (US 2007/0055745) and in view of Wu et al. (US 2012/0173520) and in view of Deljo et al. (US 2007/01 12606).

With respect to claim 118, Morciz teaches a computer-implemented method to search for fights from general purpose search engine interfaces (fig. 10a-14d, 0168, 0111; examiner's note: the figs. Such as 10a, 12a, 14a is a general purpose search engine because the user can search for cars, trains, and flights and the system provides results according to the search query, for example, the user is searching for cars the system will provide car search interface, if the user is searching for trains the system will display train search interface and if the user is searching for fights the system will display flight search interface, therefore, the figs. as cited above are general purpose search engine), comprising: receiving, by one or more computing devices, a search query in a search interface (fig. 14a; examiner's note: the search query is entered into the search box),
determining, by the one or more computing devices, that the received search query is a flights-related query (fig. 14a-14d, [0108, 0111]; examiner's note: the user can input search query in the interface figs 14a-l4d and the system recognizes that the search query is a flight related search query because it includes fight status): and in response to determining that the search query is a flights-related query and without further user input, providing, by the one or more computing devices, a flight search interface configured to respond specifically to fights-related search queries (fig. 14a-14d, [0108, 0117]: examiner’s note: the user can input search query in the interface in fig. 14a-14d and the system recognizes that the search query is flight related search query because it includes fight status and without further user input the system displays the fight related interface; the interfaces as shown in figs. 14a-14b is configured to specifically respond to fight related query because the user can check only the flight related status and dates and the interface is configured to respond to flight related search query), the fight search interface including a plurality of fight search dimensions (fig. 14a-14d, 0111]: examiner's note: the user can input search query such as “flight 479 status” and in fig. 14a-14d which is a fight search interface; the flight status and dates are the dimensions), and one or more of the plurality of search dimensions has dimension value automatically populated with a value extracted from the fights-related query (fig. 14a-14d, [0111]; examiner's note: the user can input search query such as “flight 479 status” and in figs. 14a-14d which is a flight search interface which displays the dimensions such as flight number and a date dimension and the values are automatically populated from the extracted query “flight status 479").

However, Deljo teaches a plurality of specific flight search results (fig. 1a, 1b, 3a-3c, 4; [0023, 0024]; examiner's note: multiple flights are displayed in response to a search as shown in the above cited figs. is a specific flight because if specifies the departure and the destination of the flights) and wherein each specific flight search result identifies a specific flight responsive to the flights-related query (fig. 1a, 1b, 3a-3c, 4; [0023, 0024]; examiner’s note: multiple flights are displayed in response to a search as shown in figs. is a specific flight because if specifies the departure and the destination of the flights);
wherein each search dimension is associated with a flight search attribute (fig. 1a, 3a, [0023]; examiner's note: the flight time attribute is associated with the dimension “departure” and the attribute “airport” is associated with dimensions of multiple airport and the “airline” attribute is associated with dimension multiple airlines names).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches isplaying specific search results and having an attribute associated with dimensions . Moricz and Deljo are in the same filed of invention because both of them teach flight 
Morciz and Deljo do not explicitly teach wherein the search interface is configured to respond to non-travel related search queries.
However, Wu teaches wherein the search interface is configured to respond to non-travel related search queries (fig. 4, 5, 6; [0044, 0045, 0047]: examiner’s note: the search interface is configured to response to non-travel related search quires as shown in fig. 5, 6 and fig. 4 discusses that the search interface is also configured to respond to travel related search queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries. Moricz, Deljo, Wu are in the same filed of invention because all of them teach flight search interface. One would have been motivated to make this modification because it provides predictable results to have only one interface to search for both travel and non-travel related queries to save time to receive the results faster.

With respect to claim 120, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 118, Moricz further teaches wherein determining that the received search query is a flights-related query is based on processing the received search query (fig. 14a-14d, 0108, 0111; examiner's note: the system process the search query as the search term such as if the search term is a flight search term then the system displays related results).

With respect to claim 121, Moricz, Wu in combination teach the computer- implemented method of claim 119, Moricz further teaches receiving, by the one or more computing devices, user input adjusting one or more of the dimension values ([0711]: examiners note: the can adjust the dates and the fight number).
Moricz, Wu in combination do not explicitly teach and automatically updating, by the one or more computing devices, the plurality of specific flight search results in response to the user input.
However, Deljo teaches and automatically updating, by the one or more computing devices, the plurality of specific flight search results in response to the user input (fig.3a-3C, 4, [0023, 0024]; examiner's note: based on the entered values the results are updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries. Moricz, Deljo, Wu are in the same filed of invention because all of them teach flight search interface. One would have been motivated to make this modification 

With respect to claim 122, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 120, Moricz further teaches wherein one or more of the values associated with the dimensions are adjustable based on user input (Moricz, fig. 14a-14d, [0108, 0111]; examiner's note: the values are adjustable based on the users input; Deljo further teaches in fig, 1a, 1b, 3a-3c; examiner's note: the user can refine the search).

With respect to claim 123, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 118, Moricz further teaches wherein determining that the received search query is a flights-related query includes identifying one or more keywords associated with queries (fig. 14a-14d, 0110; examiner's note: the system determines the query is a flight related query in response to the keywords flights and displays the flight related results).

With respect to claim 124, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 118, Moricz further teaches comprising providing, by the one or more computing devices, a link to one or more third party booking sites in response to a user selection of one or more specific flight search results ([fig. 14b, 0108, 0111] examiners note: the airlines websites are the third-party booking sites where the users can book their flights).

With respect to claim 128, Moricz, and Wu in combination teach the computer implemented method of claim 118, but do not explicitly teach receiving, by the one or more computing devices, a user input selecting a particular flight search result and in response to the selection, presenting, by the one or more computing devices, one or more associated return specific flight search results.
However, Deljo teaches receiving, by the one or more computing devices, a user input selecting a particular flight search result (fig. 3d, 4; [0024, 0025]; examiner’s note: selecting a particular flight) and in response to the selection, presenting, by the one or more computing devices, one or more associated return specific fight search results (fig. 3d, 4, [0024, 0025]: examiner’s note: the system displays the return time of the flight in response to a selection of a flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries. Moricz, Deljo, Wu are in the same filed of invention because all of them teach flight search interface. One would have been motivated to make this modification because it provides predictable results to have the return flights information for the user to select an appropriate flight based on the users preference.


However, Deljo teaches wherein a user selection of a flight search result and a return flight search result identifies a selected itinerary (Fig. 3C, 4, [0024, 0025]; examiner’s note: the users itinerary includes a return flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries. Moricz, Deljo, Wu are in the same filed of invention because all of them teach flight search interface. One would have been motivated to make this modification because it provides predictable results to have the itinerary to store the specific flight information for the user to find the flight information faster.

With respect to claim 130, Moricz and Wu in combination teach the method of claim 1, but do not explicitly teach wherein each specific flight search result comprises a flight number.
However, Deljo teaches each specific flight search result comprises a flight number (fig. 3d, [0023]; examiner's note: the flight number).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search 

Claim 131 encompasses the same scope of limitation of claim 118, in additions of a data processing apparatus, one or more storage devices (fig. 1). Therefore, claim 131 is rejected on the same basis of rejection of claim 118.

Claim 133 is rejected on the same basis of rejection of claim 120.

Claim 134 encompasses the same scope of limitation of claim 118, in additions of non-transitory computer readable medium (fig. 1). Therefore, claim 134 is rejected on the same basis of rejection of claim 118.

Claim 136 is rejected on the same basis of rejection of claim 120.

Claims 119, 132 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Moricz et al. (US 2007/0055745) and in view of Deljo et al. (US 

With respect to claim 119, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 118, but do not explicitly teach further teaches wherein one or more other dimensions of the plurality of dimensions has a dimension value automatically populated with a default value.
However, Garman teaches wherein one or more other dimensions of the plurality of dimensions has a dimension value automatically populated with a default value (col. 48, lines 50-60; many details of an itinerary (desired seating class for air travel, quality and type of lodging, etc.) may be filled in with common values to allow the search system to launch a search with a less complete itinerary that might be available earlier in the session between the user and the third-party web site); examiner's note: the common values are the default values and they are automatically populated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying plurality of specific search results to include Garman which teaches automatically populating default values in the search dimensions. One would have been motivated to make this modification because it provides predictable results to have a complete search parameters to have better search results.



Claim 125 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Moricz et al. (US 2007/0055745) and in view of Deljo et al. (US 2007/0112606) and in view of Wu et al. (US 2012/0173520) and in view of Lee et al. (US 2006/0129437).

With respect to claim 125, Moricz, Deljo and Wu in combination the computer implemented method of claim 119, but do not explicitly teach wherein a dimension portion of the flight search interface includes an interactive map and wherein the user can modify an origin or destination value through a map input.
However, Lee teaches wherein the dimensions portion includes an interactive map and wherein the user can modify an origin or destination valise through a map input (0029; examiner's note: if the user wishes to select a departing city the user can select on the map, therefore, the map is interactive).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries to include Lee which teaches an interactive map. Moricz, Deljo, Wu and Lee are in the same filed of invention because all of them teach flight search interface. One would have been motivated to make this modification because it provides 

Claim 126 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Moricz et al. (US 2007/0055745) and in view of Deljo et al. (US 2007/01 12606) and in view of Wu et al. (US 2012/0173520) and in view of Ganesan et al. (US 2010/0185426).

With respect to claim 126, Moricz, Deljo and Wu in combination teach the computer implemented method of claim 119, but do not explicitly teach wherein a dimensions portion of the flight search interface includes a flights scatterplot displaying flights with respect to a pair of dimensions.
However, Ganesan teaches wherein a dimensions portion of the flight search interface includes a flights scatterplot displaying flights with respect to a pair of dimensions (0050, fig. 9, 10; examiners note: the figs. 9a, 9b, 9c displays a scatterplot and includes dimensions such as time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries to include Ganesan to have a scatterplot. Moricz, Deljo, Wu and Ganesan are in the same filed of invention because all of them teach flight search 

Claim 127 are rejected under 103(a) as being unpatentable over Moricz et al. (US 2007/0055745) and in view of Deljo et al. (US 2007/01 12606) and in view of Wu et al. (US 2012/0173520) and in view of Ganesan et al. (US 2010/0185426) and in view of Wong et al. (US 2011/0261055).

With respect to claim 127, Moricz, Deljo, Wu and Ganesan in combination in combination teach the computer-implemented method of claim 126, Deljo teaches specific flight search results according to flights (fig. 3a-3c, 4, [0024, 0025]; examiner's note: each result is specific to a flight search).
Moricz, Deljo, Wu and Ganesan do not explicitly teach receiving, by the one or more computing devices, a user input modifying a marker position associated with one or more of the pair of dimensions in the scatterplot; and updating, by the one or more computing devices, the plurality of specific results within a region of the scatterplot demarcated by the user input.
However, Wong teaches receiving, by the one or more computing devices, a user input modifying a marker position associated with one or more of the pair of dimensions in the scatterplot (0022, 0023, 0024, 0038, fig. 4; examiner's note: the host 101 is a marker position because it highlights the item in the scatterplot);

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morciz’s invention which teaches using a general purpose search engine to specifically search for flights related queries to include Deljo which teaches displaying specific search results and having an attribute associated with dimensions to include Wu which teaches search interface is configured to search for non-travel related search queries to include Ganesan to have a scatterplot to include Wong which teaches a scatterplot where the user can adjust the dimension. Moricz, Deljo, Wu Ganesan and Wong are in the same field of invention because all of them teach updating query results. One would have been motivated to make this modification because it provides predictable results to have an interactive scatterplot to change the dimension of the points to change the dimension according to the users need.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /FATIMA P MINA/
 Examiner, Art Unit 2159  
                                                                                                                                                                                           /William B Partridge/Primary Examiner, Art Unit 2183